EXHIBIT 10.42

 

LIMITED CONSENT AND WAIVER

 

This LIMITED CONSENT AND WAIVER (this “Limited Consent”) is dated as of November
1, 2016, and is effective as of October 26, 2016 and is made by and among
HARVARD BIOSCIENCE, INC. (the “Borrower”), BANK OF AMERICA N.A., as
Administrative Agent (“Agent”) L/C Issuer and Lender, and BROWN BROTHERS
HARRIMAN & CO. (“BBH”).

 

Background

 

The Borrower, the Agent and BBH entered into a Second Amended and Restated
Credit Agreement dated as of March 29, 2013, as amended by First Amendment to
Second Amended and Restated Credit Agreement dated May 30, 2013 with an
effective date as of April 30, 2013, as amended by Second Amendment to Second
Amended and Restated Credit Agreement and Waiver dated October 31, 2013, as
amended by Third Amendment to Second Amended and Restated Credit Agreement dated
April 24, 2015, as amended by Fourth Amendment to Second Amended and Restated
Credit Agreement dated June 30, 2015, as amended by Fifth Amendment to Amended
and Restated Credit Agreement dated as of November 5, 2015, as amended by Sixth
Amendment to Second Amended and Restated Credit Agreement dated as of March 9,
2016, (collectively, the “Credit Agreement”). Capitalized terms used herein but
not defined herein will have the meaning given such term in the Credit
Agreement.

 

The Borrower caused its wholly-owned subsidiary, Biochrom Ltd, a company
organized under the laws of England and Wales, to sell (the “German Subsidiary
Sale”) its direct and indirect subsidiaries, AHN Acquisition GmbH and AHN
Biotechnologie GmbH. The German Subsidiary Sale constituted a Disposition under
the terms of the Credit Agreement. Section 2.05(b)(i) of the Credit Agreement
requires that the Net Cash Proceeds of a Disposition be used to prepay the Loans
unless reinvested under certain conditions. The Borrower has requested that the
Lenders waive such prepayment requirement in the case of the German Subsidiary
Sale.

 

NOW, THEREFORE, in consideration of the promises and the agreements, provisions
and covenants herein contained, the Borrower, the Agent and the Lenders hereby
agree as follows:

 

1.                  Limited Consent and Waiver; Covenant. Upon satisfaction of
the conditions precedent contained in Section 2 below, the Lenders hereby waive
the requirement that the Net Cash Proceeds of the German Subsidiary Sale (the
“German Subsidiary Sale Proceeds”) be used to prepay the Loans or to be
reinvested as provided in Section 2.05(b)(i) of the Credit Agreement. The
foregoing waiver of the application of the German Subsidiary Sale Proceeds is
limited to the application of the German Subsidiary Sale Proceeds and to no
other matter. By providing the forgoing waiver the Lenders are not agreeing to
provide any waivers or consents in the future.

 

The parties agree that the references in the text of Section 2.05(b)(i) of the
Credit Agreement, in two places, to “Section 2.05(b)(ii)” shall be deemed to be
to “Section 2.05(b)(i).”

 

2.                  Conditions Precedent. The following conditions shall be
satisfied as conditions precedent hereto:

 

(a)                the Borrower shall have delivered to the Agent a fully
executed counterpart of this Limited Consent;

 

(b)               the Borrower shall have paid all fees, costs and expenses
owing to the Agent and its counsel on or before the date hereof; and

 



 
 

(c)                the Lenders shall have indicated their consent and agreement
by executing this Limited Consent.

 

3.                  Miscellaneous.

 

(a)                Expenses of the Agent. As provided in the Credit Agreement,
the Borrower agrees to pay all reasonable costs and expenses incurred by the
Agent in connection with the preparation, negotiation, and execution of this
Limited Consent, including without limitation, the reasonable costs and fees of
the Agent’s legal counsel.

 

(b)               Applicable Law. This Limited Consent shall be governed by and
construed in accordance with the laws of The Commonwealth of Massachusetts and
the applicable laws of the United States of America.

 

(c)                Counterparts. This Limited Consent may be executed in one or
more counterparts and on facsimile counterparts, each of which when so executed
shall be deemed to be an original, but all of which when taken together shall
constitute one and the same agreement.

 

(d)               ENTIRE AGREEMENT. THIS LIMITED CONSENT EMBODIES THE ENTIRE
AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER THEREOF,
AND SUPERSEDES ANY AND ALL PRIOR REPRESENTATIONS AND UNDERSTANDINGS, WHETHER
WRITTEN OR ORAL, RELATING TO THIS LIMITED CONSENT. THERE ARE NO ORAL AGREEMENTS
AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF.

 

 

 

[Remainder of Page Intentionally Left Blank]

 



 
 

IN WITNESS WHEREOF, this Limited Consent is effective as of October 26, 2016.

 

BORROWER

 

HARVARD BIOSCIENCE, INC.

 

 

 

By: /s/ Robert E. Gagnon
Name: Robert E. Gagnon
Title: Chief Financial Officer

 

 

 

AGENT

 

BANK OF AMERICA, N.A., as Agent

 

 

 

By: /s/ Renee Marion
Name: Renee Marion
Title: Assistant Vice President

 

 

 

LENDERS

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

By: /s/ Peter McCarthy
Name: Peter McCarthy
Title: Senior Vice President

 

 

 

BROWN BROTHERS HARRIMAN & CO., as a Lender

 

 

 

By: /s/ Daniel G. Head, Jr.
Name: Daniel G. Head, Jr.
Title: Senior Vice President

 

 

 